DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/29/2022, with respect to the rejection of claim 18 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claim 18 under 35 USC 112 has been withdrawn.
Applicant’s arguments filed with respect to amended claims being novel over the prior art of record have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nowakowski and Schulz.

Claim Objections
Claims 9, and 12-14 are objected to because of the following informalities:  The claims recite fluidly communication with.  Appropriate correction is required. Examiner suggests fluidly communicate with. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nowakowski (EP0891440, applicant provided) in view of Schulz (US 4,560,103) and Saikkonen (US 2022/0042244).
Nowakowski discloses a process air recirculation system comprising: a dryer (1, fig. 1); a process air outlet conduit (conduit marked with arrow leaving the dryer); a reheated air inlet conduit (10); a combustion heating system configured to fluidly communicate with the plenum, wherein the combustion heating system is disposed downstream of the plenum, and wherein the combustion heating system is disposed upstream of the dryer, thereby completing a circuit (1, 4, 3, fig. 1).
Nowakowski discloses the claimed invention except for and an electric heater mixing plenum having: an upstream end configured to fluidly communicate with the process air outlet conduit, wherein the process air outlet conduit is configured to fluidly communicate with an output of the dryer and the upstream end of the electric heater mixing plenum, a downstream end configured to fluidly communicate with the reheated air inlet conduit, wherein the reheated air inlet conduit is configured to fluidly communicate with the downstream end of the electric heater mixing plenum and an input of the dryer, walls defining a first chamber having a first upstream opening at the upstream end of the electric heater mixing plenum and a first downstream opening, and a second chamber having a second upstream opening at the upstream end of the electric heater mixing plenum and a second downstream opening, wherein the second chamber is adjacently disposed to the first chamber within the electric heater mixing plenum, a first inlet damper disposed at the first upstream opening, a second inlet damper disposed at the second upstream opening, a mixing chamber disposed downstream of the first downstream opening and the second downstream opening configured to fluidly communicate with the reheated air inlet conduit; and a resistance-type electric air heater disposed in the first chamber. Schulz teaches a heater mixing plenum (10) having: an upstream end configured to fluidly communicate with the process air outlet conduit (10, fig. 1, right side), wherein the process air outlet conduit is configured to fluidly communicate with the upstream end of the heater mixing plenum (14, 16, fig. 1), a downstream end configured to fluidly communicate with the reheated air inlet conduit (10, fig. 1, left side), wherein the reheated air inlet conduit is configured to fluidly communicate with the downstream end of the heater mixing plenum and an input of [spent process air], walls (20) defining a first chamber having a first upstream opening at the upstream end of the heater mixing plenum and a first downstream opening (11), and a second chamber having a second upstream opening at the upstream end of the electric heater mixing plenum and a second downstream opening (12), wherein the second chamber is adjacently disposed to the first chamber within the heater mixing plenum (11, 12, fig. 1), a first inlet damper disposed at the first upstream opening (15), a second inlet damper disposed at the second upstream opening (15, in this case a single damper is used to selectively close two different feeds), a mixing chamber disposed downstream of the first downstream opening and the second downstream opening configured to fluidly communicate with the reheated air inlet conduit (region between the red dashed lines below); and a[n] air heater disposed in the first chamber (30) in order to maintain a sensitive temperature control. Nowakowski would benefit equally from maintaining a sensitive temperature control. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Nowakowski with an electric heater mixing plenum having: an upstream end configured to fluidly communicate with a-the process air outlet conduit, wherein the process air outlet conduit is configured to fluidly communicate with an output of the dryer and the upstream end of the electric heater mixing plenum, a downstream end configured to fluidly communicate with e-the reheated air inlet conduit, wherein the reheated air inlet conduit is configured to fluidly communicate with the downstream end of the electric heater mixing plenum and an input of the dryer, walls defining a first chamber having a first upstream opening at the upstream end of the electric heater mixing plenum and a first downstream opening, and a second chamber having a second upstream opening at the upstream end of the electric heater mixing plenum and a second downstream opening, wherein the second chamber is adjacently disposed to the first chamber within the electric heater mixing plenum, a first inlet damper disposed at the first upstream opening, a second inlet damper disposed at the second upstream opening, a mixing chamber disposed downstream of the first downstream opening and the second downstream opening configured to fluidly communicate with the reheated air inlet conduit; and a resistance-type electric air heater disposed in the first chamber as taught by Shulz in order to maintain a sensitive temperature control.
The combination of Nowakowski and Schulz discloses or teaches the claimed invention except for an electric air heater mixing plenum and an electric air heater; wherein the electric heater mixing plenum further comprises a resistance-type electric air heater disposed in the second chamber. Saikkonen teaches an electric air heater mixing plenum (10, fig. 11, supply pipe split into a two conduit plenum), and an electric air heater (27, fig. 11); wherein the electric heater mixing plenum further comprises a resistance-type electric air heater disposed in the second chamber (27, 10, fig. 11, [0022]) because electric heaters are a very common way to heat air in a drying system. The combination of Nowakowski and Schulz would benefit equally from using a common and inexpensive air heater. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Nowakowski with an electric air heater mixing plenum and an electric air heater; wherein the electric heater mixing plenum further comprises a resistance-type electric air heater disposed in the second chamber as taught by Saikkonen because electric heaters are a very common way to heat air in a drying system. 

    PNG
    media_image1.png
    256
    575
    media_image1.png
    Greyscale

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nowakowski in view of Schulz and Saikkonen as applied to claims 3 and 1 respectively and further in view of Violette (US 10,739,072).
The combination of Nowakowski and Saikkonen discloses or teaches the claimed invention except for multiple resistance-type electric air heaters disposed in the second chamber; further comprising multiple resistance-type electric air heaters disposed in the first chamber. Violette teaches multiple resistance-type electric air heaters disposed in the second chamber (3:51-54, the same approach as used in the first chamber would be obvious to use symmetrically in the second chamber as an obvious condition of duplication of parts); further comprising multiple resistance-type electric air heaters disposed in the first chamber (3:51-54) in order to provide increased heating capacity. The combination of Nowakowski and Saikkonen would benefit equally from providing increased heating capacity. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by the combination of Nowakowski and Saikkonen with multiple resistance-type electric air heaters disposed in the second chamber; further comprising multiple resistance-type electric air heaters disposed in the first chamber as taught by Violette in order to provide increased heating capacity.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nowakowski in view of Schulz and Saikkonen as applied to claim 1 and further in view of Hunter (US 6,085,443).
Nowakowski discloses the claimed invention except for sensors disposed in the electric heater mixing plenum, wherein the sensors are configured to measure a process air temperature and pressure; wherein the sensors are thermocouples; further comprising sensors configured to measure a temperature or pressure of process air passing the sensors to define a measurement, and wherein the sensors are configured to transmit the measurement to a controller. Hunter teaches sensors disposed in the electric heater mixing plenum (87, 88, fig. 3), wherein the sensors are configured to measure a process air temperature and pressure (87, 88, fig. 3, 5:43-47); wherein the sensors are thermocouples (87, fig. 3, 5:43-47); further comprising sensors configured to measure a temperature or pressure of process air passing the sensors to define a measurement (87, 88, fig. 3, 5:43-47), and wherein the sensors are configured to transmit the measurement to a controller (72, fig. 3) in order to allow increased process control of the drying air. Nowakowski would benefit equally from allowing increased process control of the drying air. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Nowakowski with sensors disposed in the electric heater mixing plenum, wherein the sensors are configured to measure a process air temperature and pressure; wherein the sensors are thermocouples; further comprising sensors configured to measure a temperature or pressure of process air passing the sensors to define a measurement, and wherein the sensors are configured to transmit the measurement to a controller as taught by Hunter in order to allow increased process control of the drying air.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nowakowski in view of Schulz and further in view of Saikkonen.
Nowakowski discloses an electric heater mixing plenum comprising: an upstream end configured to fluidly communicate with a process air outlet conduit (1, fig. 1, vent with arrow approaching dryer), wherein the process air outlet conduit is configured to fluidly communicate with an output of a dryer and the upstream end of the electric heater mixing plenum (1, fig. 1, vent with arrow departing dryer), a downstream end configured to fluidly communicate with a reheated air inlet conduit (fig. 1, ducting section showing arrow approaching dryer upstream of ducting illustrated at the reheated air inlet conduit), wherein the downstream end is distally disposed from the upstream end, and the reheated air inlet conduit is configured to fluidly communicate with the downstream end of the electric heater mixing plenum and an input of the dryer (1, fig. 1, vent with arrow approaching dryer, the heater mixing plenum of Schulz inserted just upstream of the reheated air inlet conduit),
Nowakowski discloses the claimed invention except for walls defining a first chamber having a first upstream opening at the upstream end of the electric heater mixing plenum and a first downstream opening, and a second chamber having a second upstream opening at the upstream end of the electric heater mixing plenum and a second downstream opening, wherein the second chamber is adjacently disposed to the first chamber within the electric heater mixing plenum; a first inlet damper disposed at the first upstream opening, a second inlet damper disposed at the second upstream opening. Schulz teaches walls defining a first chamber having a first upstream opening at the upstream end of the heater mixing plenum and a first downstream opening, and a second chamber having a second upstream opening at the upstream end of the heater mixing plenum and a second downstream opening, wherein the second chamber is adjacently disposed to the first chamber within the heater mixing plenum (11, 12, fig. 1); a first inlet damper disposed at the first upstream opening, a second inlet damper disposed at the second upstream opening (15, swinging one way or the other) in order to maintain a sensitive temperature control. Nowakowski would benefit equally from maintaining a sensitive temperature control. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Nowakowski with walls defining a first chamber having a first upstream opening at the upstream end of the heater mixing plenum and a first downstream opening, and a second chamber having a second upstream opening at the upstream end of the heater mixing plenum and a second downstream opening, wherein the second chamber is adjacently disposed to the first chamber within the heater mixing plenum; a first inlet damper disposed at the first upstream opening, a second inlet damper disposed at the second upstream opening as taught by Schulz in order to maintain a sensitive temperature control. Examiner notes that although Schulz provides a single damper to cover both openings, it would have been obvious of one or ordinary skill in the art at the time of filing to use a second damper. Duplicating a part, as would be the case here to meet the limitations of the claim, is considered no more than obvious. Please see MPEP 2144.04
The combination of Nowakowski and Schulz discloses or teaches the claimed invention except for a resistance-type electric air heater disposed in the first chamber; and a first sensor disposed in the reheated air inlet conduit; a second sensor disposed proximate the first downstream opening; a third sensor disposed in the second chamber; and a fourth sensor disposed proximate to the first upstream opening, wherein each of the first sensor, second sensor, third sensor, and fourth sensor is configured to measure a temperature or a pressure of a process air passing any of the first sensor, second sensor, third sensor, or fourth sensor to define a first, second, third, or fourth sensor measurement, and wherein each of the first sensor, second sensor, third sensor, or fourth sensor is configured to transmit the respective sensor measurement to a controller. Saikkonen teaches a resistance-type electric air heater disposed in the first chamber (27, 9, fig. 10); a first sensor ([0002], lines 7-12 of the second column to measure dryness. Examiner notes that a temperature sensor is often employed for this function in the drying art) configured to transmit the respective sensor measurement to a controller [0002] for the same reason as applicant: to control the operation of dampers so as to control the temperature and flow of drying air ([0033], lines 36-44 and 64-73, also [0002-0003]). The location and number of sensors used to control drying air dampers is a matter of design choice. An increased number of sensors increases the degree of process control but also comes at a higher cost to manufacture and maintain any additional sensors. It would have been obvious to one of ordinary skill in the art at the time of filing as a matter of design choice to modify the dryer as disclosed by Saikkonen with a first sensor disposed in the reheated air inlet conduit; a second sensor disposed proximate the first downstream opening; a third sensor disposed in the second chamber; and a fourth sensor disposed proximate to first upstream opening, wherein each of the first sensor, second sensor, third sensor, and fourth sensor is configured to measure a temperature or a pressure of a process air passing any of the first sensor, second sensor, third sensor, or fourth sensor to define a first, second, third, or fourth sensor measurement, and wherein each of the first sensor, second sensor, third sensor, or fourth sensor is configured to transmit the respective sensor measurement to a controller; further comprising a fifth sensor disposed in the process air outlet conduit, wherein the fifth sensor is configured to measure a temperature or pressure of the process air passing the fifth sensor to define a fifth sensor measurement, and wherein the fifth sensor is configured to transmit the fifth sensor measurement to the controller; wherein the fifth sensor is further configured to measure a humidity level of the process air passing the fifth sensor to define a humidity measurement, and wherein the fifth sensor is configured to transmits the humidity measurement to the controller because the number and location of sensors in a recirculating air loop is an obvious matter of engineering design choice.
Claims 19, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nowakowski in view of Schulz and Saikkonen.
Nowakowski discloses a plenum comprising an upstream end configured to fluidly communicate with a process air outlet conduit, wherein the process air outlet conduit is configured to fluidly communicate with an output of a dryer and the upstream end of the plenum, a downstream end configured to fluidly communicate with a reheated air inlet conduit, wherein the reheated air inlet conduit is configured to fluidly communicate with the downstream end of the plenum and an input of the dryer,; and a resistance-type electric air heater disposed in the first chamber; the plenum is further configured to fluidly communicate with a combustion heating system (ducting upstream of dryer 1 upstream of combustion chamber 4), wherein the combustion heating system is disposed downstream of the downstream end of the electric heater mixing plenum (4, fig. 1, downstream of where the heating mixing plenum of Schulz would be located to control the air temperature entering the dryer); wherein the plenum is further configured to fluidly communicate with a blower disposed downstream of the downstream end of the plenum, and the blower is configured to convey air from the plenum through the combustion heating system (3, 4, fig. 1); wherein the plenum is further configured to fluidly communicate with an exhaust blower disposed downstream of the downstream end of the plenum, and the exhaust blower is configured to move a process air through the exhaust outlet (3, 4, fig. 1)
Nowakowski discloses the claimed invention except for walls defining a first chamber having a first upstream opening at the upstream end of the heater mixing plenum and a first downstream opening, and a second chamber having a second upstream opening at the upstream end of the heater mixing plenum and a second downstream opening, wherein the second chamber is adjacently disposed to the first chamber within the heater mixing plenum, a first inlet damper disposed at the first upstream opening, a second inlet damper disposed at the second upstream opening, a mixing chamber disposed downstream of the first downstream opening and the second downstream opening configured to fluidly communicate with the reheated air inlet conduit. Schulz teaches a first chamber having a first upstream opening at the upstream end of the heater mixing plenum and a first downstream opening, and a second chamber having a second upstream opening at the upstream end of the heater mixing plenum and a second downstream opening, wherein the second chamber is adjacently disposed to the first chamber within the heater mixing plenum (11, 12, fig. 1), a first inlet damper disposed at the first upstream opening, a second inlet damper disposed at the second upstream opening (15, swinging one way or the other), a mixing chamber disposed downstream of the first downstream opening and the second downstream opening configured to fluidly communicate with the reheated air inlet conduit (see sketch above, air fed to what would be the reheated air inlet conduit of Schulz) in order to maintain a sensitive temperature control. Nowakowski would benefit equally from maintaining a sensitive temperature control. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Nowakowski with a first chamber having a first upstream opening at the upstream end of the heater mixing plenum and a first downstream opening, and a second chamber having a second upstream opening at the upstream end of the heater mixing plenum and a second downstream opening, wherein the second chamber is adjacently disposed to the first chamber within the heater mixing plenum, a first inlet damper disposed at the first upstream opening, a second inlet damper disposed at the second upstream opening, a mixing chamber disposed downstream of the first downstream opening and the second downstream opening configured to fluidly communicate with the reheated air inlet conduit as taught by Schulz in order to maintain a sensitive temperature control. Examiner notes that although Schulz provides a single damper to cover both openings, it would have been obvious of one or ordinary skill in the art at the time of filing to use a second damper. Duplicating a part, as would be the case here to meet the limitations of the claim, is considered no more than obvious. Please see MPEP 2144.04
The combination of Nowakowski and Schulz discloses or teaches the claimed except for a resistance-type electric air heater disposed in the second chamber. Saikkonen teaches an electric air heater disposed in the second chamber (27, fig. 11, [0022]) because electric heaters are a commonly used and inexpensive instrument to generate heat with quick responsivity. The combination of Nowakowski and Schulz would benefit equally from an inexpensive instrument to generate heat with quick responsivity. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Nowakowski with an electric air heater disposed in the second chamber as taught by Saikkonen in order to provide inexpensive instrument to generate heat with quick responsivity. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nowakowski in view of Schulz and in view of Saikkonen as applied to claim 9 above and further in view of Plavnik (US 2016/0003541).
Nowakowski discloses the claimed invention except for a makeup blower configured to introduce a makeup air through the makeup air inlet. Plavnik teaches a makeup blower configured to introduce a makeup air through the makeup air inlet (265, 270, fig. 3, [0092]) in order to ensure a positive pressure air makeup to the system. Nowakowski would benefit equally from ensuring a positive pressure air makeup to the system. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Nowakowski with a makeup blower configured to introduce a makeup air through the makeup air inlet as taught by Plavnik in order to ensure a positive pressure air makeup to the system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762